IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-15-00114-CR
                                       No. 10-15-00115-CR

LARRY ELLIS CARRELL,
                                                                        Appellant
    v.

THE STATE OF TEXAS,
                                                                        Appellee



                                From the 66th District Court
                                    Hill County, Texas
                             Trial Court Nos. 32,883 and 33,105


                                              ORDER


         Counsel for Appellant has filed a motion to withdraw and an Anders brief in each

of these appeals. Counsel also prepared and sent to Appellant a Motion for Pro Se Access

to the Appellate Record. See Kelly v. State, 436 S.W.3d 313, 315, 320 (Tex. Crim. App. 2014).

We filed the motion on August 18, 2015.1


1
 The motion lacks proof of service; a copy of all documents presented to this Court must be served on all
parties and must contain proof of service. TEX. R. APP. P. 9.5. To expedite this matter, we invoke Rule 2 to
suspend this requirement. Id. R. 2.
        Appellant’s Motion for Pro Se Access to the Appellate Record is granted. In

accordance with Stanley v. State, ___ S.W.3d ___, 2015 WL 2169874 (Tex. App.—Waco May

7, 2015, order), counsel is ORDERED to obtain and send Appellant, within 14 days from

the date of this order, copies of the clerk’s and reporter’s records and to simultaneously

notify this Court, the State, the trial court, and the trial court clerk when counsel has

completed this task. In the event that the record made available to Appellant must be

returned to the trial court clerk, counsel must notify Appellant and this Court of that

fact.

        Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.10. If counsel has identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel’s motions to

withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to Appellant.

        Appellant is ORDERED to file his pro se response to counsel’s Anders brief within

30 days from the date counsel sends notice to the Court that the record has been

forwarded to Appellant, unless the due date is extended by order of this Court upon

proper and timely motion by Appellant. If counsel notifies Appellant and this Court that

the record being provided to Appellant was obtained from the trial court clerk and must

be returned to the trial court clerk, Appellant is ORDERED to not take the record apart

or mark on or modify the record.



Carrell v. State                                                                     Page 2
        If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, Appellant is ORDERED to send the record to

this Court with Appellant’s response. If no response is filed, but nevertheless, the record

must be returned to the trial court clerk, Appellant is ORDERED to send the record to

this Court within 45 days of the date the attorney sends notice to the Court that the record

was forwarded to the Appellant, unless the due date is extended by order of this Court

upon proper and timely motion by Appellant.

        Appellant’s failure to comply with this Order, including the failure to send the

record to this Court within the time specified, if required by this Order, may result in the

dismissal of the appeal under our inherent authority upon the presumption that the

record was obtained under false pretense and with no intent to pursue the appeal but

instead was obtained for the purposes of delay.


                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed October 8, 2015
Do not publish




Carrell v. State                                                                          Page 3